Citation Nr: 1032199	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  09-13 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service from December 1942 to October 
1945, and participated in the Battle of the Bulge (Rhineland, 
Ardennes, Central Europe) with a primary military occupational 
specialty (MOS) as ambulance driver.  He was born in 1920.  His 
death certificate reflects that he died on August [redacted], 2007.  The 
appellant is his widow.

Service connection was in effect for posttraumatic stress 
disorder (PTSD) from the date of the Veteran's claim therefor, 
i.e., July 17, 1998; with a rating of 30 percent from then until 
January 4, 2002, when a 50 percent rating was assigned until 
January 22, 2004, from which date a 100 percent rating was 
assigned. 

In a decision in August 2009, the Board denied entitlement to 
dependency and indemnity compensation (DIC) under 38 U.S.C.A. 
§ 1318, and remanded the issue shown on the first page for 
development to include a medical expert opinion.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran's death in August 2007 was due to sepsis, due to 
pneumonia, due to lymphoma (non-Hodgkin's).

2.  During the Veteran's lifetime, service connection was in 
effect for PTSD.

3.  A preponderance of the evidence is against a finding that the 
Veteran's death is related to service; that non-Hodgkin's 
lymphoma was manifested during to the Veteran's service or for 
many years thereafter; or that non-Hodgkin's lymphoma was was in 
any way associated with service-connected PTSD or medications 
therefor, on either a causation or aggravation basis.

4.  A preponderance of the evidence is against a finding that the 
principal cause or a contributory cause of the Veteran's death 
was related to service.


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in or 
aggravated by active military service, and was not due to, the 
result of, or aggravated by the Veteran's service-connected PTSD 
or treatment for that disorder. 38 U.S.C.A. §§ 1110, 1310, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009). In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice and, 
as discussed below, the Board has found none.

With regard to the current claim, clinical records have been 
attached to the claims file.  An SOC and SSOCs were issued and 
the requirements to support the claims were discussed at length.  
In the aggregate, the Board finds that the RO has satisfied the 
duty to notify and assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
Any other defect with respect to timing was harmless error.  See 
Mayfield, supra.  The appellant was advised of the opportunities 
to submit additional evidence, after which additional information 
was obtained and entered into the record.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful opportunity 
to participate effectively in the processing of her claim.  The 
appellant has to a limited extent submitted additional data, and 
has indicated that she has no other information or evidence to 
substantiate the claim.

In addition, it appears that all obtainable evidence identified 
by the appellant relative to the claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of the current appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices. 

The appellant and her representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that appellant and representative had demonstrated 
actual knowledge of the information and evidence necessary to 
establish the claim).  Moreover, to whatever extent the decision 
of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, e.g., 
as to potential downstream issues such as effective date, the 
Board notes that such information was provided to the appellant.  

Accordingly, we find that VA has satisfied its duty to assist the 
appellant in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to her claim under the VCAA.  No 
useful purpose would be served in remanding this matter for yet 
more development on this issue.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 


II.  Legal Criteria, Factual Background, and Analysis

Under 38 U.S.C.A. § 1110, a Veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Service 
connection may also be granted on a presumptive basis for certain 
chronic disabilities when manifested to a compensable degree 
within the initial post- service year.  38 C.F.R. §§ 3.307, 
3.309(a).

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability. 38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

When a Veteran has died, in order for service connection for the 
cause of the Veteran's death to be granted, it must be shown that 
a service-connected disability caused the death, or substantially 
or materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by active 
service, one that may be presumed to have been incurred during 
such service, or one that was proximately due to or the result of 
a service-connected disability.  38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a 
service-connected disability when such disability (or treatment 
therefor) was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a).  The service-connected disability 
will be considered the principal (primary) cause of death when 
such disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a contributory 
cause of death when it contributed so substantially or materially 
to death that it combined to cause death, or aided or lent 
assistance to the production of death.  It is not sufficient to 
show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  The debilitating effects of a service-connected 
disability must have made the decedent materially less capable of 
resisting the fatal disease, or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
In such a situation, however, it would not generally be 
reasonable to hold that a service-connected disability 
accelerated death unless such condition affected a vital organ 
and was of itself of a progressive or debilitating nature.  38 
C.F.R. § 3.312(c)(3), (4).

As noted in the prior Board remand, the clinical record reflects 
the Veteran's care by a private care-giver prior to his death (as 
well as apparently for some time prior to his claim for VA 
benefits in 1998), and additional VA care thereafter.  In both 
cases, he is shown to have been prescribed varying doses of 
medications for his psychiatric disabilities, including but not 
limited to Librium. 

The death certificate reflects that the Veteran died on August [redacted], 
2007, due to sepsis, with the duration of that condition 
indicated as "days"; due to pneumonia, also with a duration of 
"days"; due to non-Hodgkin's lymphoma, with a duration of 
"years".  He had purportedly been in a health care center for 
the period just prior to his death.  (It has been ascertained 
that records are not available from all of such care.)  


The appellant has submitted extensive internet materials with 
regard to the use and mandatory monitoring of Lithium, discussing 
a possible is risk of lymphatic disease.  It is asserted that his 
medication was a significant contributory factor in the death of 
the Veteran.  

In view of the foregoing, and in order to afford the Veteran's 
widow the benefit of a thorough and complete adjudication as to 
this issue, the case was remanded by the Board for any additional 
evidence the appellant might have which would be pertinent to the 
case (she had none, and so stated); and additional VA and other 
treatment records, none of which were forthcoming.  A single-page 
document was obtained from service treatment, associated with 
unrelated sick-call care.  

The Board also requested, in the Remand, that the case be then 
submitted for expert evaluation to determine when the Veteran had 
developed non-Hodgkin's lymphoma, and the nature and any 
potential causal relationship between the Veteran's death and his 
service-connected psychiatric disability, to include any 
treatment/medication he received for that condition, specifically 
Lithium therapy, and the impact it may have had on his lymphatic 
system.  

Specifically, the Board asked that: 

a.  Any reviewer should review the claims file, 
identify the medication(s) which the Veteran had been 
taking for his service-connected PTSD, and provide an 
opinion as to whether it is at least as likely as not 
(i.e., to at least a 50/50 degree of probability) that 
his lymphoma either arose directly as a result of his 
military service, or developed after service as due 
to, the result of, or aggravated by his service-
connected PTSD or any medication or other treatment 
for PTSD; or is such incurrence, causation, or 
aggravation unlikely (i.e., less than a 50-50 degree 
of probability).  In this regard, please attempt to 
identify the date of onset of the lymphoma.

b.  If the reviewer finds that PTSD or medication 
taken for that condition aggravated the Veteran's 
lymphoma, the reviewer should describe the nature and 
extent of this aggravation, and discuss what portion 
of any secondary disability was due to the service-
connected PTSD/treatment and what portion was 
unrelated to the diabetes.

c.  Note:  The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of medical 
evidence both for and against a conclusion is so 
evenly divided that it is as medically sound to find 
in favor of causation as it is to find against it.

d.  Note:  The term "aggravation" in the above 
context refers to a permanent worsening of the pre-
existing or underlying condition, as contrasted to 
temporary or intermittent flare- ups of symptoms which 
resolve with return to the baseline level of 
disability

The comprehensive report of the review by an expert medical 
doctor is of record, dated in February 2010.  The physician 
reviewed the entire file, and referred to the pertinent data, 
including medications throughout the years.  The expert opined, 
in pertinent part:

[T]he Veteran had a condition of small chronic 
lymphocytic lymphoma diagnosed in 1997, then 
neutropenia and was on chronic Neupogen as a 
treatment.  Chronic lymphoproliferative disorders are 
conditions characterized by progressive accumulation 
of functionally incompetent lymphocytes.  None of the 
Veteran's mental health medications including Librium, 
Sertraline, and Bupropion, none of those medications 
have been reported to be carcinogenic, nor have they 
been involved in diagnosis of lymphoma or small 
lymphocytic lymphoma.  The Veteran had a diagnosis of 
neutropenia and it is most likely that his condition 
of neutropenia was the result from his hypersplenism 
that he had caused by his chronic lymphocytic 
lymphoma.

The Veteran's widow, Mrs. H, wrote a letter that was 
reviewed in detail and she objected [with] worries) 
regarding the Veteran's longtime treatment with the 
medication Librium and was concerned regarding blood, 
kidneys, and liver.  Librium is a medication, that 
like any other medications, has to be carefully used 
in case of liver insufficiency or renal insufficiency.

Review of the Veteran's available renal function 
dating since 01/2001 did not show any significant 
abnormal renal function results over these years and 
the reports of his liver function tests also were 
normal over these years since 2001.  There have been 
reports of rare cases of agranulocytosis and aplastic 
anemia with Sertraline and rare cases of leukopenia 
and leukocytosis with Bupropion.  Nevertheless, the 
Veteran's hematologic disease was a chronic 
lymphoproliferative disorder and not an acute 
condition with agranulocytosis.  His leukopenia was an 
issue before he was prescribed Bupropion.

So the conclusion is that the Veteran's medications he 
was prescribed for his PTSD are not reported to be the 
cause of chronic lymphoproliferative disorder like his 
small lymphocytic [disease] he was diagnosed since 
1997.  In the medical literature there is no evidence 
and no studies proving that these medications are 
carcinogenic.  Obviously, if it was the case the 
medications would have been withdrawn from the market.  
Also, it is the examiner's opinion that the mental 
health medications did not aggravate his condition of 
low-grade lymphoma.  Rationale: Lithium is not 
reported to cause any hematological disorders leading 
to lymphoma nor Sertraline nor Bupropion.

The Board has made every effort to obtain as much data as 
available on this claim as possible, and it appears that all 
pertinent information is now in the file.  The Board also 
returned the case for a medical expert to provide an opinion 
which is now of record. 

The Board appreciates the appellant's sincere concerns as 
expressed throughout, and her primary contention that her 
husband's mental health medications (taken for his service-
connected psychiatric disability) caused and/or contributed to 
his death.  Nonetheless, there is no simply sound medical basis 
for reaching the necessary medical conclusions herein to grant 
service connection for the cause of his death on any premise.  In 
that regard, a reasonable doubt is not raised to be resolved in 
her favor.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


